DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The paragraph under “Related Applications” on page 1 of the specification refers to parent applications which are now U.S. Patents. The specification should be amended to recite the U.S. Patent Numbers.  
The disclosure is further objected to because page 22, lines 18-21 state that the commissures are located proximal of the center of coaptation. This appears to be the opposite of what is shown in the figures and what is disclosed on page 21, line 31-page 22, line 1 which states that the center of coaptation of the leaflets is a distance L below the point at which the commissures are affixed to the frame. Page 11, lines 10-22 defines the proximal section to be located at the inflow portion of the prosthesis and the distal section to be located at the outflow portion of the valve prosthesis. Page 12, lines 24-26 defines the outflow section to be 15 and the inflow section to be 16. Therefore, the figures show the commissures 24 located distally, not proximally, of the center of coaptation since figure 1 shows proximal/inflow end 16 and distal/outflow end 15 and the commissures are located toward the distal end of the device with respect to the center of coaptation.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification lacks antecedent basis for the claim limitation in claim 50 which recites “the outflow section includes exactly two eyelets”. The specification only recites a plurality of eyelets. Because the figures show two and only two eyelets this feature is not considered new matter, however, the .
Claim Objections
Claims 47-56 are objected to because of the following informalities:  Claim 47 recites “the outflow section diameter” in lines 10-11 which is believed to be in error for --an outflow section diameter-- and “the inflow section diameter” in line 11 which is believed to be in error for --an inflow section diameter--.  Claim 48 recites “the expanded configuration” which is believed to be in error for --the expanded deployed configuration--. Claim 49 recites “the inflow edge of the inflow section of the frame” which is believed to be in error for --the inflow edge of the frame--. Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 48, 50, and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Schwammenthal et al. 2006/0149360 (hereafter referred to as Schwammenthal) in view of Mangiardi et al. 2004/0127973 (hereafter referred to as Mangiardi) in view of Ersek 3,657,744 (hereafter referred to as Ersek) in view of Cai et al. 6,562,069 (hereafter referred to as Cai).

Mangiardi teaches a self-expanding frame, in the same field of endeavor, wherein ends of the frame comprise a plurality of eyelets 30 for the purpose of allowing for suture to be threaded through the eyelets to purse string the stent for easier removal (par.52; fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Schwammenthal to include a plurality of eyelets as taught by Mangiardi at the outflow end in order to allow for aiding in easier device removal in cases where the device needs to be removed or repositioned. Schwammenthal in view of Mangiardi discloses the 
Ersek teaches a valve prosthesis, in the same field of endeavor, wherein an inflow end of a skirt of a valve is sewn 49 to a first row of closed cells of a frame 16 (fig.8) for the purpose of attaching a valve body to a frame (col.4, ll.25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sew a least a portion of the skirt to the first row of cells of Schwammenthal as taught by Ersek in order to secure the inflow region of the valve body to the frame. While Schwammenthal in view of Mangiardi in view of Ersek discloses the invention substantially as claimed, Schwammenthal in view of Mangiardi in view of Ersek does not disclose that the center of coaptation of free edges of the leaflets is closer to an inflow edge of the frame than the commissures are to the inflow edge of the frame.
Cai teaches a valve prosthesis, in the same field of endeavor, wherein a center of coaptation of free edges of leaflets are closer to an inflow edge of the frame than commissures are to the inflow edge of the frame (fig. 2) for the purpose of reducing stress and transferring the pressure load more effectively to the commissure support (col.10, Il.41-60). Leaflets are in the shape of catenaries for the purpose of reducing stress within the leaflets and improving hemodynamic performance and leaflet coaptation (figs.3A-7; col.3, ll.24-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the valve body of Schwammenthal in view of Mangiardi in view of Ersek such that the center of coaptation of free edges of the leaflets are closer to an inflow edge of the frame than the commissures are to the inflow edge of the frame as taught by Cai in order to reduce stress and transfer the pressure load more effectively to the frame.

Regarding claim 50, Mangiardi teaches a plurality of eyelets as discussed above but does not teach exactly two eyelets. However, limiting the eyelets to only two eyelets is considered a matter of design choice since applicant has not disclosed that selecting only two eyelets instead of more than two eyelets provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected the valve prosthesis of Schwammenthal in view of Mangiardi in view of Ersek in view of Cai to perform the same function of allowing the stent to receive suture through the eyelets to purse string the stent for easier removal whether there are exactly two eyelets or more than two eyelets. Therefore it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to select exactly two eyelets as a matter of design choice for the valve prosthesis of Schwammenthal in view of Mangiardi in view of Ersek in view of Cai since exactly two eyelets still functions to allow suture to be used to aid in removal of the valve prosthesis as needed.
Regarding claim 52, see figs. 11A-11C of Schwammenthal which show varying cells sizes as the diameter of the frame varies.
Regarding claim 53, see Schwammenthal pars.41, 54, and 59 for polymeric material and pericardium. Also each of the claimed materials are conventional leaflet materials for valve prostheses.
Regarding claim 54, the device of Schwammenthal in view of Mangiardi in view of Ersek in view of Cai is capable of being used as claimed. 
Regarding claim 55, Schwammenthal discloses an inflow diameter of 5-30 mm and an outflow diameter of 10-40 mm to accommodate patients of different sizes in par.46. While Schwammenthal does not disclose the exact same ranges as the ranges claimed, it would have been obvious to one of 
Regarding claim 56, the frame of Schwammenthal figs. 11A-11C includes at least four rows of cells. The claim does not limit the frame to consist of four rows of cells.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-54, 56, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 13, and 15 of U.S. Patent No. 7,914,569 in view of Mangiardi. 
Regarding claims 47 and 57 of the application, claim 1 of the patent discloses the invention as claimed except claim 1 of the patent does not disclose that an outflow section row of cells comprises a plurality of eyelets.
Mangiardi teaches a self-expanding frame, in the same field of endeavor, wherein ends of the frame comprise a plurality of eyelets 30 for the purpose of allowing for suture to be threaded through the eyelets to purse string the stent for easier removal (par.52; fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of patent claim 1 to include a plurality of eyelets as taught by Mangiardi at the outflow end in order to allow for aiding in easier device removal in cases where the device needs to be removed or repositioned. 
Regarding claim 48 of the application, see patent claim 1 at col.10, ll. 26-31.
Regarding claim 49 of the application, see patent claim 1 at col.10, ll.32-34.

Regarding claim 51 of the application, see claim 4 of the patent.
Regarding claim 52 of the application, see claim 15 of the patent.
Regarding claim 53 of the application, see claim 6 of the patent.
Regarding claim 54 of the application, see claim 13 of the patent.
Regarding claim 56 of the application, claim 1 of the patent discloses a plurality of rows and selecting at least four rows is considered a matter of design choice since this feature was not disclosed as being critical to the practice of the invention (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 IV B).
Claims 55 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 7,914,569 in view of Mangiardi in view of Schwammenthal. Claim 1 of the patent in view of Mangiardi discloses the claimed invention substantially as claimed and as discussed above, but does not disclose the specific diameters claimed. 

While Schwammenthal does not disclose the exact same ranges as the ranges claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the range for each of the inflow diameter and outflow diameter of claim 1 of the patent in order to accommodate a particular patient size and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A).
Claims 47-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,478,291 in view of Cai. 
Regarding claim 47 of the application, claim 1 of the patent discloses the invention substantially as claimed, but does not disclose that the center of coaptation of free edges of the leaflets is closer to an inflow edge of the frame than the commissures are to the inflow edge of the frame.
Cai teaches a valve prosthesis, in the same field of endeavor, wherein a center of coaptation of free edges of leaflets are closer to an inflow edge of the frame than commissures are to the inflow edge of the frame (fig. 2) for the purpose of reducing stress and transferring the pressure load more effectively to the commissure support (col.10, Il.41-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the valve body of claim 1 of the patent such that a center of coaptation of free edges of the leaflets are closer to an inflow edge of the frame than the commissures are to the inflow edge of the frame as taught by Cai in order to reduce stress and transfer the pressure load more effectively to the frame.

Regarding claim 49 of the application, see claim 1 of the patent.
Regarding claim 50 of the application, see claim 3 of the patent.
Regarding claim 51 of the application, see claim 4 of the patent.
Regarding claim 52 of the application, see claim 5 of the patent.
Regarding claim 53 of the application, see claim 6 of the patent.
Regarding claim 54 of the application, see claim 7 of the patent.
Regarding claim 55 of the application, see claim 8 of the patent.
Claim 56 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,478,291 in view of Cai in view of Schwammenthal. Claim 2 of the patent in view of Cai discloses the invention substantially as claimed, but does not disclose that the frame includes four rows of cells. 
Schwammenthal teaches a valve prosthesis, in the same field of endeavor, wherein the frame of the prosthesis comprises a plurality of rows of cells, including at least four rows of cells (figs. 11A-11C) for the purpose of providing an expandable body for supporting a valve within the aorta (pars. 63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use at least four rows of cells as taught by Schwammenthal for the frame of claim 2 of the patent in order to provide a frame capable of supporting a valve body both within a valve annulus and within an aorta.
Allowable Subject Matter
Claims 49 and 51 would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, upon overcoming the claim objections, and upon overcoming the double patenting rejections.
Claims 57 and 58 would be allowable upon overcoming the double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 49, the prior art does not disclose that a bottom edge of the skirt is sewn to an inflow edge of the frame. The examiner considers “edge” to mean a line where each of the skirt and frame end. Applicant’s fig.1A shows suture at the edge of the device. Regarding claim 51, the prior art does not disclose a skirt comprising a plurality of end tabs affixed to a first row of cells. Regarding claim 57, the prior art does not disclose a valve prosthesis as claimed including a frame having an outflow section diameter that is larger than an inflow section diameter that is larger than a middle region diameter in combination with commissures that are sewn to the frame in the middle region wherein each commissure spans only a single cell of the plurality of cells of the middle region. The feature of “spans only a single cell” has been interpreted to require that each commissure spans a cell and spans only one cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774